DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 18 recites the limitation "the configurable control parameters".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, 11, 18, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (Pub. No.: US 2013/0066395A1); hereinafter referred to as “Simon”.
Regarding claim 1, Simon discloses at least one detector (e.g. see figure 8, “physiological sensors”, [0042], [0142]); a controller (e.g. see figure 8, “controller”); and at least one stimulator (e.g. see figure 1B, element 310) of the vagus nerve, wherein the at least one detector senses signs of a repetitive movement in a subject (e.g. see [0016], [0042], [0142], [0191]-[0193]), wherein the at least one detector transmits a signal to the controller indicating possible onset of the repetitive movement (e.g. see figure 8); and wherein the controller is configured to receive the signal from the at least one detector, to determine if a repetitive movement has occurred, and to provide commands to the at least one stimulator to provide stimulation to the subject when the signal from the at least one detector indicates possible onset of the repetitive movement (e.g. see [0016], [0039], [0042], [0142], [0191]-[0193]).
Regarding claim 4, Simon discloses the degree of stimulation commanded by the controller is dependent on the frequency, intensity and/or duration of repetitive 
Regarding claim 5, Simon discloses the at least one stimulator is two or more stimulators (e.g. see element 340, [0083]-[0084]).
Regarding claim 7, Simon discloses the controller commands the plurality of stimulators to provide stimulation according to a pre-defined timing pattern (e.g. see [0136], figure 2).
Regarding claim 8, Simon discloses the aberrant neurological event is an epileptic or pre-epileptic convulsive seizure (e.g. see [0016], [0042], [0142], [0191]-[0193]).
Regarding claim 9, Simon discloses the at least one detector is selected from the group consisting of a movement detector, EEG sensor, heart rate sensor, breathing sensor, and pressure sensor (e.g. see figure 8, “physiological sensors”, [0042], [0142]).
Regarding claim 11, Simon discloses the repetitive movement is a spasm of at least one movement per three seconds (e.g. see [0016], [0042], [0142], [0191]-[0193]).
Regarding claim 18, Simon discloses the configurable controller parameters is at least one of threshold activation level, stimulation frequency, and stimulation amplitude (e.g. see [0089]-[0091], [0142]).
Regarding claim 21, Simon discloses the system is configured to monitor a subject during a sleeping period (e.g. see figure 8, “physiological sensors”, [0042], [0142]).
Regarding claim 22, Simon discloses the system is configured to monitor a subject during the active, non-sleeping, part of his day (e.g. see [0042], [0142]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 25-29, 32-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Napadow (Pub. No.: US 2012/0035680 A1).
Regarding claim 16, Simon discloses the claimed invention but is silent as to the at least one stimulator stimulates the auricular branch of the vagus nerve (ABVN) when the at least one stimulator is placed in one or both ears of the subject. Napadow teaches that it is known to use such a modification as set forth in [0008], [0040], [0065], [0067] to provide more precise nerve targeting to combat epileptic symptoms. It would have been obvious to one having ordinary skill in the art at the time the invention was 
Regarding claims 25-29, 32-33, and 35-36, see the rejections above for Simon in view of Napadow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792